United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 18, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-31266
                          Summary Calendar



ODEAL BOWMAN

                Plaintiff - Appellant

v.

ORLEANS PARISH SCHOOL BOARD

                Defendant - Appellee

                        --------------------
            Appeal from the United States District Court
         for the Eastern District of Louisiana, New Orleans
                             2:03-CV-843
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Odeal Bowman (“Bowman”) appeals the

district court’s denial of her motion for judgment as a matter of

law or, alternatively, for a new trial following a jury verdict

and entry of judgment in favor of Defendant-Appellee the Orleans

Parish School Board (the “School Board”).    For the reasons that

follow, we affirm the judgment of the district court.

     On March 25, 2003, Bowman filed a complaint alleging, inter

alia, that the School Board discriminated against her in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-31266
                                  -2-

violation of the Age Discrimination in Employment Act, 29 U.S.C.

§ 621, et seq. (“ADEA”).     A jury trial of Bowman’s ADEA claim was

held on November 15, 2004.    The jury returned a verdict for the

School Board, finding that the School Board had not unlawfully

discriminated against Bowman on the basis of her age by failing

to promote her to the position of school principal.     Thereafter,

Bowman filed a motion for judgment as a matter of law pursuant to

Federal Rule of Civil Procedure 50(b) or, alternatively, a motion

for a new trial pursuant to Federal Rule of Civil Procedure

59(a).   The district court denied Bowman’s post-trial motions on

the ground that it could not conclude that there was no legally

sufficient evidentiary basis upon which the jury could have found

for the School Board.    This appeal by Bowman followed.

     We review a district court’s denial of a motion for judgment

as a matter of law de novo, applying the same standard as the

district court.   Piotrowski v. City of Houston, 237 F.3d 567, 576

n.9 (5th Cir. 2001).    The district court properly grants a motion

for judgment as a matter of law only if the facts and inferences

point so strongly in favor of one party that reasonable minds

could not disagree.     See id.   “In ruling on a Rule 50 motion

based upon the sufficiency of the evidence, we ‘consider all of

the evidence--not just that evidence which supports the

non-mover’s case--but in the light and with all reasonable

inferences most favorable to the party opposed to the motion.’”
                             No. 04-31266
                                  -3-

Info. Communication Corp. v. Unisys Corp., 181 F.3d 629, 633 (5th

Cir. 1999).

     The ultimate issue in an age discrimination case is “whether

the defendant intentionally discriminated against the plaintiff.”

Olitsky v. Spencer Gifts, Inc., 964 F.2d 1471, 1478 (5th Cir.

1992).   The burden of persuading the trier of fact that the

defendant intentionally discriminated against the plaintiff

remains at all times with the plaintiff.    See St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. 502, 507 (1993); see also Armendariz v.

Pinkerton Tobacco Co., 58 F.3d 144, 149 (5th Cir. 1995) (“In an

ADEA case, the critical test is that the plaintiff must prove

that age actually played a role in and had a determinative

influence on the employer’s decision-making process.”) (internal

quotations omitted).

     In the instant case, Bowman did not meet her burden of proof

because she presented no evidence that the School Board even

considered her age, much less that the School Board intentionally

discriminated against her due to her age.   Moreover, considering

the evidence in the light most favorable to the School Board, we

cannot conclude that the facts and inferences point so strongly

to a finding of intentional discrimination that reasonable minds

could not disagree about whether the School Board’s conduct was

motivated by Bowman’s age.    Accordingly, we AFFIRM the judgment

of the district court denying Bowman’s motion for judgment as a

matter of law or, alternatively, for a new trial.